By the Court :
The plaintiff might, perhaps, have rested his title upon his possession, but he has chosen to set out his title, and he must therefore sot out a good title. 1 Chit. Pl. 215. He claims title under an ordinance of the city of Cincinnati, and from his own showing it appears that his rights depend “ upon certain terms in said ordinance expressed.” It does not appear what those terms are, or whether they are such as give him any rights, (a)
Demurrer sustained.

 A plaintiff, who is to recover upon the strength of his own case, is to show that sufficiently to entitle himself. 13 Bast, 112; 1 Bos. & Pul. 97.